

 
 

--------------------------------------------------------------------------------

 





AMENDMENT No. 1 (the “Amendment”) dated as
of November 18, 2005, to the Credit Agreement dated as of
October 31, 2005 (the “Credit Agreement”), among Targa
Resources, Inc. (the “Company”), each lender from time to
time party thereto and Credit Suisse, as Administrative
Agent (in such capacity the “Administrative Agent”),
Swing Line Lender, a Revolving L/C Issuer and the
Synthetic L/C Issuer.  Capitalized terms used but not
defined herein shall have the meanings assigned to them
in the Credit Agreement.


WHEREAS, the Company has requested, and the undersigned Lenders
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that the Credit Agreement be amended as provided
herein;


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:


SECTION 1.  Amendment to Section 6.01(b).  Section 6.01(b) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“(b) as soon as available, but in any event within forty-five (45) days after
the end of each of the first three (3) fiscal quarters of each fiscal year of
the Borrower (or, with respect to the third fiscal quarter of the fiscal year
2005 and the first fiscal quarter of the fiscal year 2006 only, within sixty
(60) days after the end of the respective quarter), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related (i) consolidated statements of income or operations
for such fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year (other than, in respect of
the Borrower and its Subsidiaries, such figures for the period from January
1, 2004 through April 15, 2004), all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence
of footnotes;”


SECTION 2.  Representations and Warranties.  The Company represents and warrants
to the Administrative Agent and to each of the Lenders that, after giving effect
to this Agreement:


(a)  The representations and warranties of the Company and each other Loan Party
contained in any Loan Document are true and correct (or, in the case of
representations and warranties not qualified as to materiality, true and correct
in all material respects) on and as of the date hereof; provided that, to the
extent that such representations and warranties specifically refer to an earlier
date, they are true and correct (or, in the case of representations and
warranties not qualified as to materiality, true and correct in all material
respects ) as of such earlier date.


(b)  No Default has occurred and is continuing.


SECTION 3.  Conditions to Effectiveness.  This Amendment shall become effective
when the Administrative Agent shall have received (a) counterparts of this
Amendment that, when taken together, bear the signatures of the Company and the
Required Lenders and (b) payment of all expenses required to be paid or
reimbursed by the Company under or in connection with this Amendment and the
Credit Agreement, in each case to the extent such expenses have been invoiced at
one Business Day prior to the date that this Amendment becomes effective.


SECTION 4.  Credit Agreement.  Except as specifically amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof as in existence on the date hereof.  After the date hereof,
any reference to the Credit Agreement shall mean the Credit Agreement as amended
or modified hereby.  This Amendment shall be a Loan Document for all
purposes.  Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.


SECTION 5.  Applicable Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SECTION 6.  Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one agreement.  Delivery of an executed
signature page to this Amendment by facsimile transmission shall be effective as
delivery of a manually signed counterpart of this Amendment.


SECTION 7.  Expenses.  The Company agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore, LLP, counsel for the Administrative Agent.


SECTION 8.  Headings.  The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.


[The remainder of this page has been left blank intentionally]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


TARGA RESOURCES, INC.


By: /s/ Howard M.
Tate                                                                
Name:                 Howard M. Tate
Title:                 Vice President – Finance andAssistant Treasurer



 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, INDIVIDUALLY AND AS
ADMINISTRATIVE AGENT,


By: /s/ James Moran__________________
Name:                 James Moran
Title:                 Managing Director


By: /s/ Gregory S. Richards
Name:                 Gregory S. Richards
Title:                 Associate